In a proceeding pursuant to Election Law § 16-102 to validate a petition designating Regina Shaw Ali and Christopher Shaw as candidates in a primary election to be held on September 14, 2004, for the party positions of Independence Party State Committee persons for Election District 10, Town of Southeast, Putnam County, the petitioners appeal from a final order of the Supreme Court, Putnam County (Dickerson, J.), entered August 13, 2004, which denied the petition and dismissed the proceeding as untimely.
Ordered that the final order is affirmed, without costs or disbursements.
Contrary to the appellants’ contention, the Supreme Court properly denied the petition for failure to commence the proceeding within the time prescribed by Election Law § 16-102 (2) (see Matter of Wilson v Garfinkle, 5 AD3d 409 [2004]; Matter of Marino v Orange County Bd. of Elections, 307 AD2d 1011 [2003]; Matter of Krenzer v Town of Caledonia Zoning Bd. of Appeals, 233 AD2d 882 [1996]; see also Krenzer v Town of Caledonia Zoning Bd. of Appeals, 167 Misc 2d 708 [1995]; Matter of Eckart v Edelstein, 185 AD2d 955 [1992]). Santucci, J.P., Krausman, Skelos and Lifson, JJ., concur.